Barbera, C.J., Greene, Adkins, McDonald, Watts, Hotten, Getty, JJ.
PER CURIAM ORDER
**516The petition for writ of certiorari in the above-entitled case having been granted and a motion for reconsideration having been filed thereafter, it is this 22nd day of November, 2016,
ORDERED, by the Court of Appeals of Maryland, that the motion for reconsideration be, and it is hereby, granted, and it is further
ORDERED that the writ of certiorari be, and it is hereby, dismissed with costs, the petition having been improvidently granted.